Dear Mayor Tallo:
This office is in receipt of your request for our opinion concerning the applicability of R.S. 13:3662(A) to hearings held before the municipal Fire and Police Civil Service System.  That statute provides, pertinently:
  § 3662.  Witness fees for law enforcement officers, fire service persons, and representatives of governmental traffic engineering departments
  A.  Each law enforcement officer, fire service person, or person testifying as a representative of a governmental traffic engineering department, hereinafter sometimes collectively referred to as "witness", or "officer", who, because of his official capacity, is required to be present as a witness in any civil case or in any administrative hearing held pursuant to any law of this state, including but not limited to R.S. 32:668 or 1504 or R.S. 40:1485.6, shall be paid an appearance fee of forty dollars per day per case or per hearing, when the witness's presence in court, at the administrative hearing, or at a deposition is required by subpoena or other circumstance, and for which he is present, regardless of whether he actually testifies.  However, no such appearance fee shall be paid to a witness or officer required to be present as a witness on behalf of a law enforcement officer or fire service person in any appeal taken by the law enforcement officer or fire service person in state or city civil service proceedings instituted against him.  (Emphasis added).
The statute is applicable to "any administrative hearing held pursuant to any law of this state."  The municipal fire and police civil service board is authorized to subpoena witnesses pursuant to R.S. 33:2502.  We find nothing in R.S. 13:3662 which would exclude the statute from application in this instance.  See also Attorney General Opinion 94-33 concerning R.S. 13:3662 and issued to the Baton Rouge Municipal Fire and Police Civil Service Board.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: April 16, 2002